DETAILED ACTION
Status of the Claims
	Claims 1-9, 11-12, 14-15, 18-22 and 24 are pending in the instant application. Claims 18 has been withdrawn based upon Restriction/Election as discussed previously, and claim 24 is withdrawn based on Applicants election of the active species omeprazole, a proton pump inhibitor species. Claims 1-9, 11-12, 14-15 and 19-22 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/17/2015, the filing date of document BELGIUM 2016/5555.

Information Disclosure Statement
	The information disclosure statements submitted on 05/22/2020 was filed before the mailing date of the first office action on the merits, subsequent to the above discussed request for continued examination. The submission is in compliance 
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11, depending from instant claim 1, is rejected as being indefinite because the claim recites “the liquid pharmaceutical composition is a suspension, an emulsion, a dispersion, a gel or a paste.” in lines 2-3, however,  instant claim 1 recites “A pharmaceutical liquid formulation […] comprising microparticles homogeneously dispersed in an aqueous liquid medium having a pH > 6 […].”which is a dispersion. It is not clear why claim 11 recites other forms of the pharmaceutical liquid composition such as an emulsion, a suspension, a gel or a paste while in claim 
	Claim 15 is rejected as being indefinite becaues the claim recites “the microparticles according to claim 1”. However, claim 1 is not directed to “microparticles” but to “A pharmaceutical liquid composition…comprising microparticles….”.  Claim 15 is therefore considered indefinite. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-9, 11-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LOVGREN (US 4,786,505; published 1988) in view of WEIβ (US 2013/0266658; published October, 2013); PETEREIT (US 2003/0064036; published April, 2003) and Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms with EUDRAGIT® E PO” (33st International EUDRAGIT® Workshop, 2001, pp. 1-17).
Applicants Claims
	Applicant claims a pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles homogeneously dispersed in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles each comprising: (i) a core comprising the pharmaceutically active compound wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble component is between 200/1 and 1/1, and wherein less than 20% by weight of the pharmaceutically active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least one day at 4 °C (instant claim 1).
	Applicants have elected the following species in the reply filed 02/25/2019: (a) a species of pharmaceutically active compound is omeprazole; (b) a species of hydrophilic gastro-soluble component is a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate; (c) a species of hydrophobic and/or insoluble component is glyceryl monostearate; and (d) a species of additional intermediate layer between the core layer and the controlled release intermediate coating layer and/or between the controlled-release intermediate coating layer and the outermost external protection coating layer is polyvinyl pyrrolidone.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LOVGREN teaches pharmaceutical preparations for oral use including omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer (see whole document). LOVGREN teaches the core includes omeprazole mixed with inert conventional pharmaceutical constituents, where such substance(s) create a “micro-pH” around each omeprazole particle of not less than pH = 7 when water is absorbed into the particles of the mixture or when water is added is small amounts to the mixture” (col. 3, lines 35-45) (instant claim 1, “a core comprising the pharmaceutically active compound”; instant claim 2, “an unstable pharmaceutically active compound in acidic conditions”; instant claim 19). LOVGREN teaches that the core powder mixture is formulated into small beads for further processing (col. 3, lines 66-68, col. 4, lines 1-2).
	LOVGREN teaches the omeprazole cores are separated from the enteric coating polymer(s) by a separating layer to prevent degradation/discoloration of the omeprazole, and further providing a pH-buffering zone (col. 4, lines 3-30) (instant claim 7). LOVGREN further teaches that the separating layer includes polymers polyvinylpyrrolidone, titanium dioxide and talc, among others (col. 4, lines 39 & 55).
	LOVGREN further teaches that the enteric coating layer includes enteric polymers such as co-polymerized methacrylic acid/methacrylic acid methyl esters such as EUDRAGIT L 12.5 or  EUDRAGIT L 100, or similar compounds (col. 4, last paragraph col. 5, first paragraph)(instant claim 1, “a controlled-release intermediate coating layer”; instant claims 3 & 8, “a delayed release coating layer”).
	LOVGREN teaches that “It is essential for the long term stability during storage that he water content of the final dosage form containing omeprazole […] is kept low, preferably not more than 1.5% by weight. As a consequence the final package containing hard gelatin capsules filled with enteric coated pellets preferably also contains a desiccant, which reduces the water content […].” (col. 5, las paragraph, col. 6, first paragraph).
	LOVGREN teaches granulation of the omeprazole powder mixture (col. 7, Example 2) (instant claim 17). LOVGREN teaches a suspension as a suitable formulation of omeprazole particles of their invention (col. 15, line 63 through col. 16, line 40) (instant claims 10-11, 16).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	WEIβ teaches a pharmaceutical preparation containing pharmaceutical pellets that contain proton pump inhibitors (see whole document). WEIβ further teaches that of the proton pump inhibitors, omeprazole is the best known useful for treating gastric reflux and gastric ulcers, among other conditions ([0003]). WEIβ teaches that in acidic conditions omeprazole and its derivatives are degraded very rapidly to inactive compounds and therefore must be fully protected against gastric juices ([0004]). WEIβ teaches that it is therefore essential that omeprazole compositions are provided with a coating which is insoluble in the acidic environment of the stomach but dissolves in the neutral or weakly alkaline environment of the duodenum ([0006]). WEIβ teaches that their pharmaceutical preparation includes granulated cores containing a PPI such as omeprazole; an inert coating intermediate layer on the cores; and an enteric coating layer coating the intermediate layer in the drug cores ([0016] to [0021])(instant claim 7). WEIβ teaches the intermediate layer 
	WEIβ further teaches that the PPI-containing pellets can be spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns ([0055])(instant claim 9). WEIβ further teaches that the enteric layer is preferably selected from methacrylic acid-ethylacrylate copolymer, among others, e.g., Eudragit® L 30D-55 ([0067])(instant claim 1, controlled-release intermediate coating layer; compare to Example 1 of the instant specification).
	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability (see whole document). PETEREIT teaches that the storage of coated or bound pharmaceutical dosage forms is not optimal every such as in tropical regions where high humidity may be persistent thus coatings which guarantee a good isolation against the penetration of atmospheric humidity would be beneficial ([0005]).
	PETEREIT teaches that their coatings include (a) a copolymer consisting of free-radical polymerized C1-C4-esters of acrylic or methacrylic acid and further (meth)acrylate monomers; (b) 3-15% (w/w) of an emulsifier having an HLB of at least 14; and (c) 5-50% (w/w) of a C12-C18 monocarboxylic acid or a C12-C18 methyl methacrylate, butyl methacrylate and dimethylaminoethyl methacrylate in the ratio 25:25:50 which is Eudragit® EPO ([0071])(instant claim 1, item (a), elected species).
	PETEREIT teaches that the items of (b) include glycerol monostearate (i.e. glycerol monostearate included in the mixture)([0026])(instant claim 1, item (b), elected species; instant claim 20). PETEREIT teaches the inclusion of “customary additives in pharmaceutical films or coatings are familiar to the person skilled in the art. Customary additives can be, for example, release agents, pigments, […].” ([0036]). PETEREIT teaches that “Release agents as a rule have lipophilic properties and are added as a rule to the spray suspensions. They prevent agglomeration of the cores during film-coating. Preferably, talc, Mg or Ca stearate, ground silicic acid, kaolin or non-ionic emulsifier having an HLB of between 3 and 8 are employed. Customary use amounts for release agents in the coating and binding agents according to the invention are between 0.5 to 100% by weight based upon the copolymer (a).” ([0038]). PETEREIT does not expressly teach that the species glycerol monostearate is a release agent, however this appears to be known in the art to which this invention pertains. For example, US-2006/0204576-A1 discloses that:

    PNG
    media_image1.png
    183
    561
    media_image1.png
    Greyscale

Additionally, the examiner cites US-5,292,522 discussing the term “release agent” (col. 1, lines 44-51), and disclosing glycerol monostearate as a lipophilic emulsifier having an HLB of about 3.5 (col. 3, lines 15-50, col. 7, lines 2-3). Thus, one of ordinary skill in the art would have recognized the teaching in PETEREIT of “release agents” in paragraph [0038] to include the species glycerol monostearate disclosed in paragraph [0026].
	Specifically regarding the added claim limitations “wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble component is between 200/1 and 1/1.” (instant claim 1, lines 12-13), and “between 50/1 and 1/1” (instant claim 6), the instant specification disclose “Layer 5” (Table 3.1) including 62.5 g Eudragit© EPO and 3.125 g GMS (glycerol monostearate) which is a ratio of 62.5/3.125 = 20/1 or about 5% by weight of the Eudragit© EPO polymer. PETEREIT teaches the amount of the release agent is in the range of 0.5 – 100 percent by weight based on the copolymer (a) ([0038]), a range that clearly includes about 5% by weight based upon the copolymer (a) which is disclosed as encompassing Eudragit© EPO, as discussed above. Additionally, based upon a 
	PETEREIT teaches that examples of particularly preferred active compounds include omeprazole, among others ([0090]). PETEREIT teaches that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]).
	Regarding instant claim 6, PETEREIT teaches that item (b) is 3-15% based on the weight of item (a) ([0009]) which is in the claimed range a:b of 200:1 (i.e. 0.5%) to 1:1 (i.e. 50%).
	Regarding the pH of the suspension as being greater than 6.0 (instant claims 10 and 16), LOVGREN teaches the suspension is administered with sodium bicarbonate in water “In order to reduce the degradation of omeprazole in the stomach to a minimum” (col. 15, lines 66-67), and teaches a pH of not less than 7 to prevent such degradation (col. 3, lines 40-45; col. 1, lines 5-30) . Furthermore, PETEREIT teaches the beneficial final functional coating includes the pH sensitive polymer Eudragit® EPO having a dissolution at a pH of 1-5 one of ordinary skill in the art would be motivated to increase the pH of the suspension so as not to delay 
	Regarding the claimed stability of the liquid compositions (instant claim 12), PETEREIT teaches their coating is directed at improving the stability of the drug (e.g. omeprazole) contained in the drug core. And given that the structure of the coating layers is the same as that suggested by the combination of cited references it would more likely than not had the same storage stability as now claimed.
	Regarding the release of the active compound upon storage (instant claim 13), PETEREIT teaches their coating is directed at improving the stability of the drug (e.g. omeprazole) contained in the drug core.
 And given that the structure of the coating layers is the same as that suggested by the combination of cited references it would more likely than not had the same release upon storage as now claimed.
	Regarding the claim limitation “A pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles homogeneously dispersed in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles” (instant claim 1, lines 1-5), LOVGREN teaches particles of omeprazole including a core, a separating layer, and an enteric coating layer, as discussed above. LOVGREN further teaches that  “The alkaline reacting core material and/or alkaline salt of the 
	Regarding the limitation “less than 20% by weight of the pharmaceutical active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least one day at 

    PNG
    media_image2.png
    486
    708
    media_image2.png
    Greyscale

Which is consistent with the teachings of PETEREIT (US 2003/0064036) teaching excellent moisture protection ([0005] & [0061]), omeprazole as a suitable moisture-sensitive pharmaceutical active agent ([0090] & claim 7), and that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]). Thus, the prior art fairly suggests that an omeprazole formulation of coated pellets composed 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer as granules, optionally as a suspension of said granules, as taught by LOVGREN, the enteric coated granules having appropriate size dimensions such as, spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns, as suggested by WEIβ, and an inert intermediate layer comprising PVP, as suggested 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
	Applicants argue that “None of Lovgren, Weiβ, and Petereit teaches or suggests either (1) a pharmaceutical liquid composition intended for oral administration in the stomach comprising microparticles homogenously distributed in an aqueous liquid medium having a pH > 6 or (2) a pharmaceutical liquid composition wherein less than 20% by weight of the active compound contained in 
	In response the examiner argues that LOVGREN clearly teaches a suspension as a suitable formulation of omeprazole particles of their invention (col. 15, line 63 through col. 16, line 40), and it would have been prima facie obvious to homogenously distribute the microparticles in the aqueous medium before consumption in order to get/give the proper dose as the microparticles include the active pharmaceutical ingredient (omeprazole). The pH of greater than six is also considered prima facie obvious because an outer coating of a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate such as Eudragit® EPO dissolves at a pH of 1-5, and it would be prima facie obvious to disperse the granules in an aqueous suspension medium having a pH that would not immediately dissolve the outer coating before consumption1, rendering the coating process irrelevant, such as a pH > 6.0. Thus Applicants argument (1) is not convincing. 
	In response to item (2), the examiner further cites Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms with EUDRAGIT® E PO” (33st International EUDRAGIT® Workshop, 2001, pp. 1-17) 

    PNG
    media_image2.png
    486
    708
    media_image2.png
    Greyscale

Which is consistent with the teachings of PETEREIT (US 2003/0064036) teaching excellent moisture protection ([0005] & [0061]), omeprazole as a suitable moisture-sensitive pharmaceutical active agent ([0090] & claim 7), and that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]). Thus, the prior art fairly suggests that an omeprazole formulation of coated pellets composed of an omeprazole-containing core, an intermediate/subcoating layer, and an enteric anionic methacrylic acid layer (e.g. Eudragit® L100 or L30, as suggested by LOVGREN and WEIβ, respectively), and subsequently coated with the moisture 
	Applicants further argue that “Lovgren actively teaches away from preparing a liquid composition intended for long-term storage.” (p. 14, lines 4-5).
	In response the examiner argues that LOVGREN does not does not criticize, discredit, or otherwise discourage a liquid solution formulation of their microparticles, but rather suggests a suspension formulation as suitable expressly stating that “The alkaline reacting core material and/or alkaline salt of the active ingredient, omeprazole, enhance the stability of omeprazole. The cores suspended in water forms a solution or a suspension which has a pH, which is higher than that of a solution in which the polymer used for enteric coating, is just soluble.” (col. 5, lines 23-29). LOVGREN does expressly state that “It is essential for the long term stability during storage that the water content of the final dosage form containing omeprazole (enteric coated tablets, capsules or pellets) is kept low, preferably not more than 1.5% by weight.” (col. 5, lines 63-67). However, this is not inconsistent 
	Applicants further argue that “although Petereit discloses, in one aspect, glycerol monostearate, in another aspect, a Eudragit® coating, the reference dose not teach or suggest the mixture as claimed herein (i.e., a hydrophilic gastro-soluble component and a hydrophobic and/or insoluble component, wherein the ratio of the hydrophilic gastro-soluble component /hydrophobic and/or insoluble component is between 200/1 and 1/1), for use in an external coating of a particle present in a liquid pharmaceutical composition.” p. 15, lines 3-8).
	The examiner respectfully disagrees. The instant specification incudes an Example with “Layer 5” including Eudragit® EPO (62.5 g), talc (13.5 g), and GMS (3.125 g), which is a ratio of about 20:1 in the claimed terms, and about 79% w/w Eudragit® EPO and about 4% w/w of GMS. PETERIET teaches 1-15, preferably 5-10% by weight based on the weight of component (a) (i.e. dimethylaminoethyl 
	Applicants argue that WEIβ also teaches “the compositions disclosed therein are unstable in water and should therefore have a low water content” (p. 15, last paragraph).
	The examiner notes that omeprazole is known to have certain properties summarized by Stoyer et al. (“Solid State Interactions between the Proton Pump Inhibitor Omeprazole and Various Enteric Coating Polymers,” 2006, WILEY-InterScience, Journal of Pharmaceutical Sciences, Vol. 95, No. 6, pp. 1342-1353):
	“Preformulation studies have shown that moisture, heat, solvents, and acid compounds have a deterious effect on the stability of omeprazole and should be avoided in pharmaceutical formulations. Other studies have also shown that omeprazole will degrade when exposed to UV light, various salts, and some metal ions.

	Thus, it is clear that omeprazole is a drug species that is sensitive to various environmental factors which is exactly why one of ordinary skill in the art would have been motivated to apply the coating of PETERIET to the microgranules of LOVGREN, PETREIT expressly teaching their coatings as providing “Protection against harmful environmental influences due to moisture, gases, light, etc.” ([0060]). 
Claims 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over LOVGREN in, view of WEIβ; PETEREIT and Hans-Ulrich Petereit as applied to claims 1-9, 11-12, 19 and 20 above, and further in view of CASTAN (US 2006/0165807; published July, 2006).
Applicants Claims
	Applicant claims a pharmaceutical liquid composition, as discussed above. Applicant further claims a kit for the preparation of a pharmaceutical liquid composition for oral administration or direct administration in the stomach comprising: (i) the microparticles of claim 1 and (ii) an aqueous liquid medium 
Claim interpretation: Claims 15 and 22 are directed to a kit which includes “the microparticles according to claim 1” (claim 15, line 3), and is being interpreted as a kit comprising the components of the pharmaceutical liquid composition of claim 1 for oral administration or direct administration to the stomach.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LOVGREN teaches pharmaceutical preparations for oral use including omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer, as discussed above and incorporated herein by reference.
	WEIβ further teaches that the PPI-containing pellets can be spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns, as discussed above and incorporated herein by reference.
	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability, the coating including a polymer such as Eudragit© EPO along with customary additives in pharmaceutical coatings such 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LOVGREN, WEIβ and PETEREIT is that LOVGREN, WEIβ and PETEREIT do not expressly teach: (1) the constituents of the suggested suspension including (a) a viscosifying agent, a buffering agent and an osmotic agent (instant claims 14 & 21-23) or (2) a kit including the microparticle composition and a liquid medium (instant claim 15).
	CASTAN teaches oral pharmaceutical formulations in the form of aqueous suspensions including coated particles of active agents (see whole document). CASTAN teaches that the suspension formulation allows the oral administration of drugs that have a high therapeutic dose to elderly and pediatric patients ([0086]), and the administration of actives which have a limited absorption window ([0087]). CASTAN teaches that it may be quite valuable to add at least one rheology modifier to the suspension, in particular one or more viscosifying agent selected from those commonly employed in the pharmaceutical industry including: carboxymethyl cellulose, povidone (i.e. polyvinyl pyrrolidone), pectins, and starches, among others ([0175] to [0191])(instant claims 14 and 21-23, viscosifying agent starch, pectin, carboxymethyl cellulose, polyvinylpyrrolidone). CASTAN teaches the inclusion of 
	CASTAN teaches a galenical pack, characterized in that it comprises a kit for preparing the suspension including the coated particles and liquid phase ([0199] to [0202]; claim 20)(instant claim 15).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer as granules, optionally as a suspension of said granules, as taught by LOVGREN, the enteric coated granules having appropriate size dimensions such as, spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns, as suggested by WEIβ, and an inert intermediate layer comprising PVP, as suggested by WEIβ, and further to include an outermost functional coating layer including, e.g., Eudragit EPO and glyceryl monostearate, as suggested by PETEREIT to 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 05/05/2020 have been fully considered but they are not persuasive.
	Applicants arguments regarding Applicant’s points (1) and (2) (p. 17, last paragraph) have been discussed above and are incorporated herein by reference. Applicants further argue that the formulations disclosed by CASTAN have a more rapid dissolution rate (p. 18).
	In response the examiner argues that this is an argument over CASTAN alone which is not a rejection of record, and the arguments are therefore not convincing. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	Claims 1-9, 11-12, 14-15 and 19-22 are pending and have been examined on the merits. Claim 2 is rejected under 35 U.S.C. 112(b); and Claims 1-9, 11-12, 14-15 and 19-22 are rejected under 35 U.S.C. 103. No claims allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                              

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g. US 2004/0005362: [0008], of record as cited by the Examiner in the Office Action dated 06/14/2019.